Case: 2:19-cv-01041-EAS-EPD Doc #: 561 Filed: 01/19/21 Page: 1 of 1 PAGEID #: 5715




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

GARRISON SOUTHFIELD
PARK LLC,

              Plaintiff,                       Case No. 2:17-cv-783
                                               JUDGE EDMUND A. SARGUS, JR.
       v.                                      Chief Magistrate Judge Elizabeth P. Deavers

CLOSED LOOP REFINING
AND RECOVERY, INC., et al.,

              Defendants.


OLYMBEC USA LLC,

              Plaintiff,                       Case No. 2:19-cv-1041
                                               JUDGE EDMUND A. SARGUS, JR.
       v.                                      Chief Magistrate Judge Elizabeth P. Deavers

CLOSED LOOP REFINING
AND RECOVERY, INC., et al.,

              Defendants.

                                          ORDER

       For good cause shown, the unopposed Motion of Plaintiff Garrison Southfield Park LLC

and Plaintiff Olymbec USA LLC for Dismissal of Defendant Premio, Inc. pursuant to the Rule 21

of the Federal Rules of Civil procedure is hereby GRANTED. (2:17-cv-783, ECF No. 691; 2:19-

cv-1041, ECF No. 551.) The Defendant, Premio, Inc., is dismissed from this action without

prejudice. This case is to remain open.

       IT IS SO ORDERED.


1/19/2021                                   s/Edmund A. Sargus, Jr.
DATE                                        EDMUND A. SARGUS, JR.
                                            UNITED STATES DISTRICT JUDGE
